DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application was filed on 12/02/2020.  
Claims 1-30 are pending.
Information Disclosure Statement
As required by M.P.E.P. 609(C), the Applicant's submission of the Information Disclosure Statement dated 06/29/2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C (2), a copy of the PTOL-1449 is initialed and dated by the Examiner is attached to the Office action.
Drawings
The drawings received on 12/02/2020 are acceptable for examination purposes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 11-19, 21-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo (CN 109 802 787 as indicated IDS filed on 06/29/2021) in view of Cao et al., (US 20210391899 A1, herein after Cao).
Claim 1, 11, 22 and 27,
	Vivo discloses a method of wireless communications by a user equipment (UE), comprising: receiving an uplink transmission configuration indicator (TCI) indicating one or more uplink quasi co-location (QCL) types, (the terminal device can directly obtain the QCL type indicated by the TCI state, page 4 last paragraph) from a plurality of uplink QCL types, (page 5 table 3: TCI state table includes a correspondence between a TCI state and an RS set and a QCL type, at least one RS set in the TCI state table corresponds to a plurality of QCL types) for one or more source reference signals (RSs) (page 6, paragraph 5: TCI state corresponds to at least one QCL type corresponding to the TCI state table for a plurality of RS types (interpreted as one or more source reference signals)); the uplink TCI (page 4, para: 1: It should be understood that the plurality of candidate TCI states based on the uplink configuration).
	Vivo does not sending an uplink transmission with the TCI.
	Cao discloses sending an uplink transmission with the TCI (uplink channel carrying the target reference signal, and in this sense, there is a QCL relationship of typeD between the receiving portion of the source reference signal and the transmitting port of the target reference signal, ¶ [0234]. ¶ [0103] QCL type qcl-Type involved in the TCI state).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Cao in order to robustly improve efficiency of system spectrum, ¶ [0003].
Claim 11 encompass limitations that are similar to limitations of claim 1.  Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 22 encompass limitations that are similar to limitations of claim 1, except “an apparatus comprising at least one processor; and memory coupled to at least one processor”. Vivo discloses memory and processor page 11, para: 1. Thus, it is rejected with the same rationale applied against claim 11 above.
Claim 27 encompass limitations that are similar to limitations of claim 1, except “an apparatus comprising at least one processor; and memory coupled to at least one processor”. Vivo discloses page 2 last paragraph: network side device comprising a 

Claims 2, 13, 23 and 29,
	Vivo discloses wherein the uplink TCI indicates multiple uplink QCL types from the plurality of uplink QCL types for multiple source RSs (the terminal device can directly obtain the QCL type indicated by the TCI state, page 4 last paragraph. page 5 table 3: TCI state table includes a correspondence between a TCI state and an RS set and a QCL type, at least one RS set in the TCI state table corresponds to a plurality of QCL types. page 6, paragraph 5: TCI state corresponds to at least one QCL type corresponding to the TCI state table for a plurality of RS types (interpreted as one or more source reference signals)).
Claim 13 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 23 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claim 29 encompass limitations that are similar to limitations of claim 2.  Thus, it is rejected with the same rationale applied against claim 2 above.
Claims 3 and 24,
	Vivo discloses receiving the one or more source RSs (page 6, paragraph 5: TCI state corresponds to at least one QCL type corresponding to the TCI state table for a plurality of RS types (interpreted as one or more source reference signals)); and determining one or more parameters for the uplink transmission based on the uplink TCI (page 4, para: 1: It should be understood that the plurality of candidate TCI states based on the uplink configuration. Page 5, 3rd paragraph from the bottom of the page: taking Table 4 as an example, when the TCI state of the network side device in the TCI state indication information is 1, since there are two RS types in the RS set corresponding to the TCI state, the RS type indication can also be added in the TCI state indication information, for example, the RS type indication information indicates the TRS, and 0 indicates the SRS, etc.).
Claim 24 encompass limitations that are similar to limitations of claim 3.  Thus, it is rejected with the same rationale applied against claim 3 above.
Claims 4, 25 and 30,
	Vivo discloses wherein the one or more parameters include a beam, a time, a frequency, a transmit power, or a combination thereof for the uplink transmission (page 5, para: 1: It should be understood that the QCL type may include Spatial (Spatial) QCL parameters and QCL time-frequency parameters).
Claim 14 encompass limitations that are similar to limitations of claims 3 and 4.  Thus, it is rejected with the same rationale applied against claims 3 and 4 above.
Claim 25 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claim 30 encompass limitations that are similar to limitations of claim 4.  Thus, it is rejected with the same rationale applied against claim 4 above.
Claims 5, 15 and 26, 
	Vivo discloses wherein: one of the plurality of uplink QCL types indicates a spatial relation between one of the source RSs and the uplink transmission (page 5: paras: 3 and 4: The TCI State RS Set QCL Type 0 Spatial Information QCL Parameter 1 Set 1 QCL time-frequency parameter 2 Set -2 Spatial AND QCL PARAMETERS
In Table 2, when the TCI state is 0, the TCI state corresponds to one QCL type (Spatial QCL parameter), and when the TCI state is 1, the TCI state corresponds to one QCL type (QCL time-frequency parameter).)
	Vivo does not disclose and one or more of the plurality of uplink QCL types indicates a Doppler shift, average delay, Doppler spread, delay spread, or a combination thereof, associated with the one or more source RSs and the uplink transmission.
	Cao discloses and one or more of the plurality of uplink QCL types indicates a Doppler shift, average delay, Doppler spread, delay spread, or a combination thereof, associated with the one or more source RSs and the uplink transmission (The large-scale properties include at least one of the following: delay spread, Doppler spread, Doppler shift, average gain, average delay, and spatial reception parameters, ¶ [0081]. the QCL type qcl-Type involved in the TCI state may include the following options: [0104] “typeA”: with respect to {Doppler frequency shift, Doppler spread, average delay, delay spread}; [0105] “typeB”: with respect to {Doppler frequency shift, Doppler extension}; [0106] “typeC”: with respect to {Doppler shift, average delay}; [0107] “typeD”: with respect to {spatial reception parameters}, ¶ [0103]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Vivo by using the features, as taught by Cao in order to robustly improve efficiency of system spectrum, ¶ [0003].

Claim 26 encompass limitations that are similar to limitations of claim 5.  Thus, it is rejected with the same rationale applied against claim 5 above.
Claims 6 and 16,
	Vivo does not disclose wherein the plurality of uplink QCL types comprises: a first QCL type that indicates QCL assumptions regarding the Doppler shift, Doppler spread, average delay, and delay spread; a second QCL type that indicates QCL assumptions regarding the Doppler shift and Doppler spread; a third QCL type that indicates the Doppler shift and average delay; and a fourth QCL type that indicates QCL assumptions regarding spatial relationships.
	Cao discloses wherein the plurality of uplink QCL types comprises: a first QCL type that indicates QCL assumptions regarding the Doppler shift, Doppler spread, average delay, and delay spread; a second QCL type that indicates QCL assumptions regarding the Doppler shift and Doppler spread; a third QCL type that indicates the Doppler shift and average delay; and a fourth QCL type that indicates QCL assumptions regarding spatial relationships (the QCL type qcl-Type involved in the TCI state may include the following options: [0104] “typeA”: with respect to {Doppler frequency shift, Doppler spread, average delay, delay spread}; [0105] “typeB”: with respect to {Doppler frequency shift, Doppler extension}; [0106] “typeC”: with respect to {Doppler shift, average delay}; [0107] “typeD”: with respect to {spatial reception parameters} ¶ [0103]).

Claim 16 encompass limitations that are similar to limitations of claim 6.  Thus, it is rejected with the same rationale applied against claim 6 above.

Claims 7 and 17,
	Vivo discloses the one or more source RSs include sounding reference signals (SRSs), synchronization signal blocks (SSBs), channel-state information RSs (CSI-RSs), or a combination thereof; (page 4, para: 4: the TCI state table corresponding to the RS type can also be established based on the RS type. For example, a synchronization signal block (SS block), a periodic channel state information reference signal (CSI-RS), an aperiodic CSI-RS, a semi-persistent CSI-RS, a periodic channel sounding reference signal (SRS), an aperiodic SRS, a semi persistent SRS, a tracking reference signal (TRS), etc.) and the uplink transmission includes physical uplink control channel (PUCCH) transmission, an SRS transmission, a random access channel (RACH) transmission, a physical uplink shared channel (PUSCH) transmission, or a combination thereof (page 4 para 3: TCI state table corresponding to the channel may also be established based on the channel…a TCI state table corresponding to the uplink control channel…page 4 para 4: a periodic channel sounding reference signal (SRS)).


Claims 8 and 18,
	Vivo discloses wherein different types of uplink transmission are associated with different sets of uplink QCL types (page 5; table 3: when the TCI state table includes a correspondence between a TCI state and an RS set and a QCL type, at least one RS set in the TCI state table corresponds to a plurality of QCL types.. That is, at least two RSs in a certain RS set of the TCI state table correspond to different QCL types.).
Claim 18 encompass limitations that are similar to limitations of claim 8.  Thus, it is rejected with the same rationale applied against claim 8 above.
Claims 9 and 19,
Vivo discloses receiving signaling indicating timing reference signal (TRS) information per sounding reference signal (SRS) resource or per SRS resource set for the uplink transmission (page 5, table 4: In Table 4, Set 1 includes two RSs of a TRS resource index and an SRS resource index, where the TrSresource index corresponds to a QCL time-frequency parameter, and the SRS resource index corresponds to a spatial QCL parameter).
Claim 19 encompass limitations that are similar to limitations of claim 9.  Thus, it is rejected with the same rationale applied against claim 9 above.

Claims 12 and 28,
(page 5: Table 3: the TCI state corresponds to two RSs Set (Set 0 and Set 1), wherein each RS set corresponds to one QCL Type (Set 0 corresponds to a Spatial QCL parameter, Set 1 corresponds to a QCL time-frequency parameter).).
Claim 28 encompass limitations that are similar to limitations of claim 12.  Thus, it is rejected with the same rationale applied against claim 12 above.

Claim 21,
	Vivo discloses wherein each of the one or more RSs is associated with a respective set of QCL-type RSs (page 4: last two paragraphs: the TCI state table includes a correspondence between a TCI state and an RS set and a QCL type, each TCI state in the TCI state table corresponds to one QCL type.).

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vivo in view of Cao and further in view of Kakishima et al., (US 20210314062 A1).
Claims 10 and 20,
	Vivo and Cao do not discloses receiving signaling indicating a number of repetitions per sounding reference signal (SRS) resource set for the uplink transmission.
	Kakishima discloses receiving signaling indicating a number of repetitions per sounding reference signal (SRS) resource set for the uplink transmission (¶ [0032] the SRS resource configuration information may include…the number of repetitions, the number of SRS symbols, an SRS bandwidth…spatial relation information, etc.).

Claim 20 encompass limitations that are similar to limitations of claim 10.  Thus, it is rejected with the same rationale applied against claim 10 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yi et al., (US 20180146438 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473